Citation Nr: 0929775	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  07-19 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for hearing loss.   

2.  Entitlement to service connection for tinnitus.   

3.  Entitlement to service connection for a vision disorder.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1963 to 
October 1967.  He was awarded the Vietnam Service Medal and 
the Purple Heart. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which denied entitlement to service 
connection for tinnitus and a vision disorder and determined 
that new and material evidence had not been received to 
reopen the claim for service connection for hearing loss.  

The Board notes that of record is a June 1980 rating decision 
which denied entitlement to service connection for hearing 
loss on the basis that there was no current hearing loss 
disability.  However, there is no evidence that the Veteran 
was notified of this decision pursuant to 38 C.F.R. § 19.25 
(2008).  Thus, the Board has recharacterized the issue as 
entitlement to service connection for hearing loss and does 
not consider this claim to be a claim to reopen.   

The Veteran presented testimony at a Board hearing before the 
undersigned Veterans Law Judge in May 2009.  A transcript of 
the hearing is associated with the Veteran's claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

At the hearing before the Board in May 2009, the Veteran 
stated that he was treated for his disabilities since the VA 
examinations in April 2007 at a VA Medical Center.  Of record 
are the Veteran's VA treatment records from the VA Hines 
Medical Center dated from March 2006 to March 2007.  The 
Board finds that the RO/AMC should make an attempt and obtain 
the Veteran's treatment records from the VA Hines Medical 
Center dated from March 2007 to present.  VA has a duty to 
seek these records.  38 U.S.C.A. § 5103A(b)(1) (West 2002 & 
Supp. 2008).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's treatment 
records showing treatment for hearing 
loss, tinnitus, and a vision disorder 
from the VA Hines Medical Center dated 
from March 2007 to present.  Incorporate 
the records into the Veteran's claims 
file.  If no records are available, 
documentation stating such should be 
incorporated into the claims file.

2.  Readjudicate the issues on appeal.  
If all the desired benefits are not 
granted, a supplemental statement of 
the case should be furnished to the 
Veteran and his representative.  The 
case should then be returned to the 
Board if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




